Citation Nr: 1760496	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  16-44 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement for service connection for a neck disorder, claimed as a neck fracture.

2.  Entitlement for service connection for deep vein thrombosis, claimed as blood clots in the left leg.


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel








INTRODUCTION

The Veteran served on active duty from July 2004 to February 2005, October 2005 to June 2006, and July 2006 to July 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Philadelphia, Pennsylvania, currently has jurisdiction over the Veteran's file.

In May 2016, the Board remanded the case for the issuance of a statement of the case.  Thereafter, the Veteran perfected his appeal by filing an August 2016 substantive appeal in which he requested a Board hearing before a Veterans Law Judge.  However, he withdrew such request in May 2017.  In June 2017, the Board remanded the case for additional development.  While on remand, the Veteran's representative, a private attorney, withdrew from representation.  Therefore, the Veteran is unrepresented in the current appeal.  The case now returns to the Board for further appellate consideration.  

The Board observes that, following the issuance of the August 2017 supplemental statement of the case, the Veteran submitted additional evidence in support of his appeal.  Pursuant to section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, such evidence is subject to initial review by the Board.  However, the Board notes that additional VA treatment records were subsequently obtained by the Agency of Original Jurisdiction (AOJ).  The Veteran has not waived AOJ consideration of such evidence.  However, as such records are irrelevant to the Veteran's claim for service connection for a neck disorder, there is no prejudice to him in the Board proceeding with a decision on such matter at this time.  Further, as his claim for service connection for deep vein thrombosis is being remanded, the AOJ will have an opportunity to review such VA treatment records such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016) and 38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection deep vein thrombosis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A neck disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for a neck disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has not alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran has served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent or more within one year from the date of separation from service, such manifestations shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in the instant case, as the Veteran does not have a diagnosis of a chronic disease, the foregoing provisions related to presumptive service connection are inapplicable.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a neck disorder, claimed as a neck fracture, which he contends is related to a motor vehicle accident during active duty service.

As an initial matter, the Board notes that the circumstances of the Veteran's in-service motor vehicle accident have already been addressed in a May 2016 Board decision.  Specifically, in the May 2016 decision, the Board found that the Veteran's in-service motor vehicle accident was incurred in the line of duty and not as a result of his willful misconduct.  As such, the circumstances of the Veteran's in-service motor vehicle accident are no longer at issue.

With regard to the first and second elements of service connection, the Board finds that the record indicates that the Veteran has a current diagnosis of cervical strain and retrolisthesis of C3 on C4, and that he sustained a basilar skull fracture as a consequence of his in-service motor vehicle accident.  Thus, the remaining inquiry is whether the Veteran's current neck disorder is related to his in-service injury.

To evaluate the current nature and etiology of the Veteran's claimed neck disorder, he was afforded a VA examination in August 2010.  During the examination, the Veteran reported subjective complaints of cervical pain, which he described as moderate intermittent pain of the cervical spine, which occurred three to four times daily.  The examiner diagnosed the Veteran with cervical strain, but did not offer an etiological opinion. 

Thereafter, in May 2016, the AOJ requested two in-person VA examinations for bones (fractures and bone disease) and the cervical spine to evaluate the current nature and etiology of the Veteran's claimed neck disorder.  The Veteran underwent both VA examinations on the same day in May 2016.  At such time, Dr. D.W. evaluated the Veteran for fractures and bone disease, and found no evidence of a basilar skull or cervical fracture.  With regard to the Veteran's cervical spine, Dr. D.S. opined that the Veteran's claimed basilar skull fracture, also claimed as a neck fracture, was less likely as not incurred in or caused by the in-service motor vehicle accident.  The examiner reasoned that radiological scans obtained after the accident did not indicate a fracture of the neck.  Further, the examiner noted that a May 2016 cervical radiological scan was normal.  
 
In June 2016, VA requested an addendum opinion from Dr. D.S. as to whether the Veteran had a diagnosed neck or cervical spine disability, and if not, address whether the decreased range of motion noted at examination was at least as likely as not due to the in-service motor vehicle accident.  In early June 2016, Dr. D.S. provided the requested addendum opinion.  At such time, Dr. D.S. indicated that there was no evidence to support a basilar skull fracture as evidenced by a normal radiological scan of the Veteran's head in December 2006.  The examiner indicated, however, that the diagnosis of a basilar skull fracture in 2006 may have been due to soft tissue around the neck area, which may have affected the interpretation of a possible skull fracture.  Additionally, the examiner opined that "it is at less likely as not that the decreased [range of motion] of the cervical spine and the pain is due to or a result of the in service [motor vehicle accident]."

Thereafter, in June 2016, the AOJ requested another addendum opinion from Dr. D.S.  In the request for an addendum opinion, the AOJ noted that the Veteran was diagnosed with cervical strain at an August 2010 VA examination.  However, the AOJ indicated that while the May 2016 VA examination report noted limitation of motion, the report did not contain a diagnosis.  As such, the AOJ requested a diagnosis from Dr. D.S. regarding the Veteran's claimed neck condition.

In a mid-June 2016 addendum opinion, Dr. D.S. indicated that he was unable to provide a diagnosis because basilar skull fracture was not found on multiple radiological scans of the Veteran's head in December 2006 and January 2017 or a scan of his brain in January 2017.  Additionally, Dr. D.S. noted that the most recent scans of the head in May 2016 were negative for any fracture.  Additionally, Dr. D.S. opined that the Veteran's limitation in range of motion of the cervical spine during the May 2016 VA examination was from cervical strain, which was not proximately caused by or the result of basilar skull fracture.  

In the June 2017 remand, the Board noted that the June 2016 opinion that "it is at less likely as not that the decreased [range of motion] of the cervical spine and the pain is due to or a result of the in service [motor vehicle accident]" was unclear as the examiner failed to determine if it was at least as likely as not the Veteran's currently diagnosed retrolisthesis was caused by or aggravated by the in-service motor vehicle accident.  As such, the Board directed the AOJ to obtain an addendum opinion from the VA examiner.

An addendum opinion was obtained in July 2017, at which time the examiner opined that the Veteran's neck disorder, noted as retrolisthesis, was not proximately caused by, or aggravated by the in-service motor vehicle accident.  In support thereof, the examiner noted that the Veteran's separation medical examination was silent for any cervical spine condition and that the record did not indicate the existence of a cervical spine fracture condition.  The examiner noted that mild retrolisthesis was a separate and unrelated condition.  Additionally, the examiner indicated that there was no evidence that the mild retrolisthesis of C3 on C4 is due to, caused by, or a result of the claimed cervical spine injury condition.

The Board accords great probative weight to the June 2016 and July 2017 VA opinions in which the examiners determined that the Veteran's diagnosed cervical strain and retrolisthesis are not related to his in-service motor vehicle accident, as the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Further, there are no medical opinions to the contrary.

In this regard, the Board observes that, in recent communications, the Veteran has alleged, in the alternative, that his current neck disorder is related to the general rigors of his service in the Marine Corps; however, he has not identified or supplied competent evidence in support of contention.  Furthermore, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010)

Furthermore, to the extent that the Veteran believes that his current neck disorder is related to his military service, the Board finds such question to be complex in nature. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although a claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, while the Veteran is competent to describe his in-service experiences, to include his motor vehicle accident, as well as his current neck symptomatology, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The question of causation in the instant matter involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the internal musculoskeletal system.  Therefore, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.

Therefore, the Board finds that a neck disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.  Consequently, service connection for a neck disorder is not warranted.

In reaching such conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a neck disorder is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

The Veteran seeks service connection for deep vein thrombosis, which he contends is related to the injuries that he sustained in an in-service motor vehicle accident.  In this regard, as noted in the June 2017 remand, the evidence of record reflects that the Veteran had deep vein thrombosis as a result of his 2006 in-service motor vehicle accident, which was successfully treated in 2007.  Further, at the May 2016 VA examination, the examiner indicated that the Veteran has not had a recurrence of deep vein thrombosis since 2007, and was asymptomatic at the time of the examination.  

However, in the June 2017 remand, the Board found that, as a March 2017 treatment record reflected that the Veteran was experiencing bilateral leg pain that may be caused by deep vein thrombosis, he should be afforded another VA examination so as to determine whether he currently had a diagnosis of deep vein thrombosis and, if so, whether such was related to his military service.

Thereafter, the Veteran underwent a VA examination in July 2017, at which time the examiner noted that the Veteran had a diagnosis of bilateral deep vein thrombosis in January 2007, but determined that such condition had resolved.  In support of her findings, the examiner noted that a March 2017 VA treatment provider indicated that the Veteran's bilateral leg pain appeared to be radicular in origin without any physical evidence for concern of deep vein thrombosis.  

However, subsequent VA treatment records reflect that, in July 2017, the Veteran's physician indicated that he was not sure of the cause of the Veteran's leg pain.  Further, in August 2017, a treatment record reflects that the Veteran was to undergo an MRI with regard to his "deep vein thrombosis leg issue."  The results of such testing are not of record.  Consequently, such should be obtained.  Furthermore, if such records reflect a current diagnosis of deep vein thrombosis, an addendum opinion addressing the etiology of such disorder should be obtained.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records reflecting the results of an MRI for the Veteran's deep vein thrombosis that was conducted between August 2017 and the present.

2.  Upon review of the additional obtained VA treatment records, if, and only if, such reveal a diagnosis of deep vein thrombosis, return the record to the VA examiner who conducted the Veteran's examination for deep vein thrombosis in July 2017.  The record, to include a copy of this Remand, must be made available to the examiner.  If the July 2017 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Upon a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's deep vein thrombosis is related to his military service, to include his in-service motor vehicle accident.

A rationale should be provided for any opinion offered.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


